623 F.2d 366
James G. DAVIS, Petitioner-Appellant,v.STATE OF ALABAMA, Respondent-Appellee.
No. 78-1165.
United States Court of Appeals, Fifth Circuit.
Aug. 7, 1980.

Appeal from the United States District Court for the Northern District of Alabama; Clarence W. Allgood, Senior Judge.
B. Don Hale, Cullman, Ala.  (court-appointed), for petitioner-appellant.
William J. Baxley, Atty. Gen., Carol Jean Smith, Asst. Atty. Gen., Montgomery, Ala., for respondent-appellee.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before SKELTON, Senior Judge*, and GOLDBERG and FAY, Circuit Judges.
PER CURIAM:


1
In accordance with the mandate directed to this court by the United States Supreme Court, ---- U.S. ----, 100 S.Ct. 1827, 64 L.Ed.2d 256, it is hereby ORDERED That the judgment of this court, 596 F.2d 1214, is vacated; and That this case is remanded to the United States District Court for the Northern District of Alabama; and That that court shall vacate its order denying the petition for a writ of habeas corpus.  See United States v. Munsingwear, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).



*
 Senior Judge of United States Court of Claims, sitting by designation